Per Curiam: This is an action on the case, brought by’ Pulsifer against the Winterhoffs, for an alleged obstruction by them of the natural flow of water from his land, by which he alleges the water falling upon his land was prevented from its natural escape over adjoining land. Defendants pleaded the general issue. A trial was had in the Superior ■Court of Cook county, which resulted in a verdict for defendants. A motion for a new trial was overruled, and judgment was entered upon the verdict. Pulsifer appealed to the Appellate Court, where the judgment was affirmed. Pulsifer appeals to this court. The evidence in the ease as to the facts is elaborately discussed by counsel,' and the law supposed to be applicable to the facts supposed to be shown by the evidence is fully presented in the printed arguments submitted, but on a careful examination of the abstract of the record we fail to find any statement of any ruling of the Superior Court, either as to the competency of evidence, or the law applicable to the case. No exceptions seem to have been taken to any ruling upon any question of law made by the court in the whole progress of the trial. The determination of the facts by the Appellate Court we can not review, no question of law being presented on which any allegation of error can be founded, the presumption being that the Appellate Court held the law correctly, •unless the error appears of record. The abstract shows that instructions were given, and others refused, by the Superior Court of Cook county, but none of them are set out, nor does it appear that any exceptions were taken to the rulings in that regard. On looking more closely into the record, we find this case does not fall within any class, of cases in which the statute allows appeals "to this court. The appeal is therefore dismissed, at the costs of appellant. Appeal dismissed.